FILED
                                                                     United States Court of
                      UNITED STATES COURT OF APPEALS                     Appeals
                                                                         Tenth Circuit
                             FOR THE TENTH CIRCUIT
                           _________________________________
                                                                        August 8, 2019

                                                                     Elisabeth A. Shumaker
    SILAS WILSON, JR.,                                                   Clerk of Court

            Plaintiff - Appellant,

    v.                                                       No. 19-5017
                                                   (D.C. Nos. 1:18-CV-374 JED-JFJ
    KEITH C. REID, individually and official         and 4:18-CV-00374-JED-JFJ)
    capacity, Tulsa Police Officer; CHUCK                    (N.D. Okla.)
    JORDAN, individually and official
    capacity, Chief of Police Tulsa Police
    Department; G. T. BYNUM, individually
    and official capacity, Mayor of City of
    Tulsa; SALLY HOWE SMITH,
    individually and official capacity, (former)
    Court Clerk Tulsa County; DON
    NEWBERRY, individually and official
    capacity, Court Clerk Tulsa County; FNU
    LNU, individually and official capacity,
    Unknown Deputy Court Clerks;
    STANLEY GLANTZ; GERALD M.
    BENDER; G. CHRIS BENGE; TULSA
    COUNTY; CITY OF TULSA;
    OKLAHOMA SECRETARY OF STATE,

           Defendants - Appellees.

                           _________________________________

                               ORDER AND JUDGMENT *



*
      Oral argument would not materially help us to decide this appeal. We
have thus decided the appeal based on the appellate briefs and the record
on appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

     This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
                     _________________________________

Before MATHESON, McKAY, and BACHARACH, Circuit Judges.
               _________________________________

      This appeal involves a state prisoner’s claims under 42 U.S.C. § 1983

for damages, an injunction, and a declaratory judgment. In his pro se

complaint, Mr. Silas Wilson, Jr. alleges that he was illegally detained prior

to trial because of an affidavit containing a forged signature. Mr. Wilson

also alleges that

           city and county officials failed to investigate the alleged
            forgery and interfered with his right to petition for an
            investigation and

           county officials refused to provide him with public records
            relating to his arrest.

According to Mr. Wilson, these actions violated his rights under the

Fourteenth Amendment’s equal-protection and due-process clauses.

      The district court dismissed the complaint with prejudice, concluding

that Mr. Wilson had not alleged constitutional violations. 1 We affirm.




But the order and judgment may be cited for its persuasive value if
otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
1
      The district court relied not only on the absence of a constitutional
violation but also on Heck v. Humphrey, 512 U.S. 477 (1994). In Heck, the
Supreme Court held that courts must dismiss § 1983 suits brought by state
prisoners when “a judgment in favor of the plaintiff would necessarily
imply the invalidity of his conviction or sentence.” Id. at 487.

      As Mr. Wilson points out, the Supreme Court has stated that an
illegal detention does not void a subsequent conviction. Gerstein v. Pugh,
                                         2
I.    We conduct de novo review of the district court’s dismissal.

      When a district court dismisses a complaint for failure to state a

valid claim, our review is de novo. 2 Childs v. Miller, 713 F.3d 1262, 1264

(10th Cir. 2013). Under de novo review, we liberally construe a pro se

complaint. Kay v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007). For a pro

se complaint, the district court can dismiss with prejudice for failure to

state a claim if

              the alleged facts are obviously insufficient to allow the
               plaintiff to prevail and

              any further opportunity to amend would be futile.

Id. at 1217.

II.   The district court properly dismissed Mr. Wilson’s claims
      stemming from his allegedly illegal detention.

      In his appeal brief, Mr. Wilson argues that the district court

misinterpreted his complaint as alleging that

              he was arrested pursuant to a warrant and

              the allegedly forged affidavit supported the warrant.




420 U.S. 103, 119 (1975). But we need not decide whether Heck would bar
Mr. Wilson’s claims.
2
     We deny Mr. Wilson’s motion to supplement the record. In this
motion, Mr. Wilson lists factual allegations allegedly misstated or
misrepresented by the district court. But the proposed supplementation
would not affect our decision.

                                            3
According to Mr. Wilson, the district court’s misinterpretation of his

factual allegations resulted in the erroneous dismissal of his illegal-

detention claim.

      The district court apparently did misunderstand Mr. Wilson’s factual

allegations. In the complaint, Mr. Wilson alleges that he was arrested

“without a warrant.” Dist. Ct. Doc. No. 18 at 5; see also id. at 13 (referring

to his “warrantless arrest”). Mr. Wilson also alleges that the affidavit

served as the basis for his allegedly illegal detention. In Mr. Wilson’s

view, the detention was illegal because a signature on the affidavit had

been forged.

      As we understand Mr. Wilson’s factual allegations, the affidavit

caused his detention before the legal process had begun. A claim for

unlawful detention prior to the institution of legal process is a Fourth

Amendment false-imprisonment claim. See Mondragon v. Thompson, 519
F.3d 1078, 1083 (10th Cir. 2008) (“The period of time between an unlawful

arrest and the institution of legal process forms on constitutional claim,

arising under the Fourth Amendment.”). So the district court interpreted

Mr. Wilson’s complaint as potentially raising a false-imprisonment claim

under the Fourth Amendment. But in his appeal brief, Mr. Wilson states in

several places that the district court misconstrued his allegations by

treating his complaint as potentially raising such a claim. These parts of

Mr. Wilson’s appeal brief appear to disavow a Fourth Amendment claim.

                                         4
      Elsewhere, however, Mr. Wilson contends that his factual allegations

do state a Fourth Amendment claim. Given this contention, we consider the

possibility that Mr. Wilson may be intending to assert a Fourth Amendment

claim.

      We conclude that if he is intending to assert a Fourth Amendment

claim, it would have been untimely. A Fourth Amendment false-

imprisonment claim accrues when an existing legal process caused the

imprisonment. Mondragon, 519 F.3d at 1083. Legal process is instituted,

for example, when a person is arraigned or bound over for trial. Wallace v.

Kato, 549 U.S. 384, 389 (2007).

      At the latest, legal process justifying the imprisonment was instituted

on May 11, 2012 (when Mr. Wilson was arraigned). State of Oklahoma v.

Silas Wilson Jr., No. CF-2012-1979. From this date, Mr. Wilson had two

years to bring his false-imprisonment claim. 3 But Mr. Wilson began the

suit on June 15, 2018—over six years after his arraignment. Thus, a Fourth

Amendment claim for false-imprisonment would have been untimely.




3
      The statute of limitations for such claims brought under 42 U.S.C.
§ 1983 “is dictated by the personal injury statute of limitations in the state
in which the claim arose.” McCarty v. Gilchrist, 646 F.3d 1281, 1289 (10th
Cir. 2011). In this case, the claim arose in Oklahoma, which has a two-year
limitations period for personal-injury claims. 12 Okla. Stat. tit. 12,
§ 95(A)(3); Meade v. Grubbs, 841 F.2d 1512, 1522 (10th Cir. 1988).

                                         5
       We thus conclude that the district court did not err in dismissing Mr.

Wilson’s claim of illegal detention.

III.   Mr. Wilson failed to adequately brief his remaining appellate
       arguments.

       For the remainder of his appellate arguments, Mr. Wilson relies

solely on his incorporation of a motion that he filed in the district court. In

our circuit, however, a party may not incorporate materials that had been

filed in district court. 4 See 10th Cir. Rule 28.3(B) (2019) (“Incorporating

by reference portions of lower court or agency briefs or pleadings is

disapproved and does not satisfy the requirements of Federal Rules of

Appellate Procedure 28(a) and (b).”); Gaines-Tabb v. ICI Explosives, USA,

Inc., 160 F.3d 613, 623–24 (10th Cir. 1998) (rejecting the use of

incorporation by reference in appellate briefs). Mr. Wilson’s pro se status

does not excuse his failure to comply with this rule. See Wardell v.

Duncan, 470 F.3d 954, 964 (10th Cir. 2006) (concluding that the plaintiff’s

pro se status did not exempt him from adherence to the rule against




4
      We have explained that “[a]llowing litigants to adopt district court
filings would provide an effective means of circumventing the page
limitations on briefs set forth in the appellate rules and unnecessarily
complicate the task of an appellate judge.” Gaines-Tabb v. ICI Explosives,
USA, Inc., 160 F.3d 613, 624 (10th Cir. 1998) (internal citation omitted).
                                          6
incorporation by reference). Mr. Wilson’s remaining appellate arguments

are thus waived for inadequate briefing. Gaines-Tabb, 160 F.3d at 624.

IV.   Amendment would be futile.

      The district court dismissed the complaint with prejudice. Because

Mr. Wilson was acting pro se, dismissal with prejudice was appropriate

only if amendment would have been futile. Kay v. Bemis, 500 F.3d 1214,

1217 (10th Cir. 2007).

      Based on Mr. Wilson’s preserved appellate arguments, we conclude

that amendment would have been futile. His only preserved argument

relates to his detention before the institution of legal process. This claim is

a Fourth Amendment false-imprisonment claim. But even if Mr. Wilson has

not disavowed such a claim, it would have been time-barred. See p. 5,

above. Thus, amendment of the complaint would have been futile.

      Affirmed.




                                    Entered for the Court



                                    Robert E. Bacharach
                                    Circuit Judge




                                          7